NOTICE OF ALLOWANCE

This is a reissue application of U.S. Patent No. 9,197,093 (“the ‘093 patent”). This application was filed 11/22/2017 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Note however that in light of the effective filing date of the ‘093 patent the pre-AIA  first to invent provisions govern.
Applicant filed a preliminary amendment on 11/22/2017, in which claims 3-5, 9, 12-14, 18, 21 and 25 are canceled; claims 1-2, 6-8, 10-11, 15-17, 19-20, and 22-24 are amended; and claims 26-38 are added. A non-final rejection was issued on 1/10/2020 including claim objection, Claim Rejections under 35 USC § 251, Claim Rejections under 35 USC § 112, 2nd paragraph, Claim Construction 112(f), and Claim Rejections under 35 USC § 103. Applicant filed a response on 4/9/2020. A non-final rejection was issued on 5/08/2020 including Claim Rejections under 35 USC § 251, Claim Rejections under 35 USC § 112, 2nd paragraph, and Claim Construction 112(f). Applicant filed a response on 8/10/2020, in which claims 3-5, 9, 12-14, 18, 21, 25, 29 and 34 are canceled; and claims 1-2, 6-8, 10-11, 15-17, 19-20, 22-24, 26-28, 30-33 and 35-37 are amended.  A non-final rejection was issued on 9/22/2020 including Claim Rejections under 35 USC § 251, Claim Rejections under 35 USC § 112, 2nd paragraph, and Claim Construction 112(f).  Applicant filed a response on 12/02/2020, in which claims 19-20, 22-24, and 36 were amended, and submitted a Supplemental reissue declaration. A final rejection was issued on 1/12/2021 including Claim Rejections under 35 USC § 251 and Claim Rejections under 35 USC § 112, 2nd paragraph. Applicant filed a response on 2/26/2021, in which claims 19 and 22 are amended, and in addition, a Supplemental reissue declaration was submitted. Claims 1-2, 6-8, 10-11, 15-17, 19-20, 22-24, 26-28, 30-33, and 35-38 are pending. 

Allowable Subject Matter

Claims 1-2, 6-8, 10-11, 15-17, 22, 26-28, 30-33, 35 and 37-38 are allowed1. 
Reasons for allowance are the same as stated in the 09/22/2020 Office action, pp. 14-16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

                                            Remarks

Applicant’s response submitted 2/26/2021 has been fully considered.

Declaration:
Applicant argues that the rejection for a defective declaration is overcome by the new declaration filed 2/26/2021. The examiner agrees, the new declaration is sufficient and this rejection is withdrawn.
112 second paragraph rejection:
Applicant argues that the amendment overcomes the previous rejections under 35 U.S.C. 112, second paragraph. The examiner agrees, and the rejection is withdrawn.

Conclusion

Any inquiry concerning this or earlier communications from the examiner should be directed to Linh M. Nguyen at 571-272-1749.  The examiner can normally be reached Mon-Thurs. 6:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home.

/LINH M NGUYEN/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:

/JAMES A MENEFEE/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

/H.B.P/            Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                            





    
        
            
    

    
        1 It is noted that in the 2/26/2021 Remarks, p.1, Applicant indicated that pending claims are 1-2, 6-8, 10-11, 15-17, 19-20, 22-24, and 26-38. This is incorrect as claims 34 and 29 were canceled; and therefore, they should not be included as pending claims. The pending claims are 1-2, 6-8, 10-11, 15-17, 19-20, 22-24, 26-28, 30-33, and 35-38.